Citation Nr: 1226077	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation (rating) in excess of 10 percent for chondromalacia of the right knee with traumatic arthritis.

2.  Entitlement to an increased evaluation (rating) in excess of 10 percent for chondromalacia of the left knee with traumatic arthritis.

3.  Entitlement to an initial evaluation (rating) in excess of 50 percent for an acquired psychiatric disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2005 and April 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied entitlement to increased ratings in excess of 10 percent for chondromalacia of the bilateral knees with traumatic arthritis in an April 2011 decision.  The Board also granted service connection for an acquired psychiatric disorder and remanded the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court granted a Joint Motion for Remand (Joint Motion).  In the November 2011 Order, the Court vacated only the part of the Board's April 2011 decision which had denied increased ratings for bilateral chondromalacia of the knees and remanded the case for compliance with instructions provided in the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

The Veteran was afforded a VA examination with regard to the severity of his bilateral knee disabilities in March 2009.  The Veteran reported flare-ups of his knee disabilities during which he experienced jabs of pain in his knees, and said that if he kept going, the pain would become worse to the point of being intolerable.  In addition, he reported that his knees swelled occasionally, and that during those occasions, his range-of-motion was limited.  On physical examination, the VA examiner noted objective evidence of pain with active motion and following repetitive motion, but stated that it was impossible to say without resorting to mere speculation what the Veteran's functional limitations were during flare-ups, or if there would be further loss of motion.  The VA examiner did not explain why he could not provide an opinion as to the Veteran's functional limitations during flare-ups of knee pain.  Therefore, the Board finds that the March 2009 VA examination is inadequate for rating purposes, and that a new VA examination is necessary to comply with VA's duty to assist.

In addition, the Board notes that service connection for an acquired psychiatric disorder was granted in an April 2011 rating decision.  In May 2011, the Veteran submitted a notice of disagreement (NOD) with the initial evaluation assigned for the acquired psychiatric disorder.  However, the Veteran has not been furnished a Statement of the Case (SOC) which addresses the issue of entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder must be remanded to the RO for additional action.

The Board notes that the issue of TDIU was remanded in April 2011 for readjudication in light of the grant of service connection for an acquired psychiatric disorder.  The April 2011 rating decision which addressed PTSD did not address the TDIU claim.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The record does not indicate that the RO has readjudicated that claim and there has been no further supplemental statement of the case or rating decision issued on that issue.  This issue is again remanded to the RO for readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to examine the severity of his service-connected bilateral knee chondromalacia with traumatic arthritis.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should comment on the presence and extent of any instability, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  If the VA examiner concludes that an opinion regarding additional functional limitations due to pain, weakness, excess fatigability, and additional disability during flare-ups and/or supporting rationale for such opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative, to include whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or due to some other limitation.

2.  When the development requested has been completed, readjudicate both the bilateral knee increased rating claims and entitlement to TDIU on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  After conducting any necessary development, provide the appellant with a Statement of the Case addressing the issue of entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also assure that all VCAA notice and assistance requirements are satisfied.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


